DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  7, 10-11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Russo et al. (US 10,281,406), hereinafter Russo, in view of Zabrodin et al. (US 2020/0116642), hereinafter Zabrodin.

Claims 7,19: Russo discloses a measuring device (Fig. 4), and corresponding method, that measures particles adhering to the surface of a material (46) in the form of lumps, the measuring device comprising:
an illumination unit (66, part of LIBS 52) that illuminates the material (46) in the form of lumps (Col. 6, Lines 12-14);
a spectrometer (70, part of LIBS 52) that performs spectral analysis on light reflected from the material (46) in the form of lumps to measure spectral reflectance (Col. 6, Lines 44-47; spectral analysis is an inherent function of an optical spectrometer); and
an arithmetic device (54) that extracts at least one feature quantity (concentration of elements on surface of material) from the spectral reflectance measured by the spectrometer (70) (Col. 6, Lines 14-19).
Russo does not explicitly disclose wherein the arithmetic device computes the fine ratio from the extracted at least one feature quantity.
Zabrodin, however, in the same field of endeavor of spectral analysis, discloses a measuring device comprising an arithmetic device that computes a fine ratio (“mass fraction of chemical elements of the metal”) from a feature quantity (concentration of elements, inherently derived from LIBS) [0014].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Russo’s arithmetic device with computation of a fine ratio for the purpose of improved quality control of products before they are sent for public use (Russo, Col. 1, Lines 51-52).  

Claim 10: Russo further discloses wherein the at least one feature quantity is at least one spectral reflectance at the at least one predetermined wavelength (Col. 6, Lines 14-19), the at least one spectral reflectance being measured by the spectrometer (70, Col. 6, Lines 14-19), the arithmetic device (54) includes an arithmetic unit (processor) and a storage unit (memory) (inherent components of a computer), a relational expression between the fine ratio and the at least one spectral reflectance at the at least one wavelength is prestored in the storage unit (evident since the LIBS spectral analysis is used to compute the mass fraction, as performed by Zabrodin’s measuring device, [0014]), and
the arithmetic unit computes the fine ratio using the at least one spectral reflectance at the at least one wavelength and the relational expression (evident from the computation of mass fraction performed by Zabrodin’s measuring device, [0014]).

Claim 11: Russo discloses a fine ratio measuring system comprising:
the fine ratio measuring device according to claim 7 (see rejection of claim 7); and
a conveyor (48) that conveys the material (46) in the form of lumps (Col. 6, Lines 19-21),
wherein the fine ratio measuring device (52/64) is disposed above the conveyor (48) (Col. 6, Lines 21-27) and measures the ratio of fines adhering to the surface of the material (46) (Russo, Col. 6, Lines 14-19; ) in the form of lumps to be conveyed to a blast furnace by the conveyor (48) (intended use).

Claim 14: Russo discloses a fine ratio measuring system comprising:
the fine ratio measuring device according to claim 10 (see rejection of claim 10); and
a conveyor (48) that conveys the material (46) in the form of lumps (Col. 6, Lines 19-21),
wherein the fine ratio measuring device (52/64) is disposed above the conveyor (48) (Col. 6, Lines 21-27) and measures the ratio of fines adhering to the surface of the material (46) (Russo, Col. 6, Lines 14-19; ) in the form of lumps to be conveyed to a blast furnace by the conveyor (48) (intended use).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Russo, in view of Zabrodin as applied to claim 7 above, and further in view of Sano (US 2019/0323889), hereinafter Sano.
  
Claim 8: Russo further discloses wherein the spectral reflectances are measured by the spectrometer (inherent, Russo, Col. 1, Lines 20-26) and the arithmetic device (54) includes an arithmetic unit (processor) and a storage unit (memory) (inherent components of a computer), but is silent with respect to how the feature quantity is calculated.  
 	Sano, however, in the same field of endeavor of spectral analysis, discloses wherein at least one feature quantity (“feature amount” [0035]) is at least one score of at least one basis vector of at least one predetermined principal component obtained by subjecting spectral reflectances at a plurality of wavelengths to principal component analysis (well-known multivariate analysis, [0036]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Russo’s arithmetic device with the use of multivariate analysis to determine a score for the material for the purpose of accurately characterizing the material based on the feature quantity (Sano [0027]).
In Russo’s modified measuring device, the storage unit contains a relational expression between the fine ratio and the at least one score such that the arithmetic unit computes the at least one score from the spectral reflectances at the plurality of wavelengths and then computes the fine ratio using the computed at least one score and the relational expression (evident from the computation of mass fraction performed by Zabrodin’s measuring device, [0014]).

Claim 12: Russo discloses a fine ratio measuring system comprising:
the fine ratio measuring device according to claim 8 (see rejection of claim 8); and
a conveyor (48) that conveys the material (46) in the form of lumps (Col. 6, Lines 19-21),
wherein the fine ratio measuring device (52/64) is disposed above the conveyor (48) (Col. 6, Lines 21-27) and measures the ratio of fines adhering to the surface of the material (46) (Russo, Col. 6, Lines 14-19; ) in the form of lumps to be conveyed to a blast furnace by the conveyor (48) (intended use).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Russo, in view of Zabrodin and Sano as applied to claim 7 above, and further in view of Samsoondar (US 2005/0037505), hereinafter Samsoondar, and Graehlert et al. (US 2017/0212056), hereinafter Graehlert.

Claim 9: Russo further discloses wherein the spectral reflectances are measured by the spectrometer (inherent, Russo, Col. 1, Lines 20-26) and the arithmetic device (54) includes an arithmetic unit (processor) and a storage unit (memory) (inherent components of a computer), but is silent with respect to how the feature quantity is calculated.  
 	Sano, however, in the same field of endeavor of spectral analysis, discloses wherein at least one feature quantity (“feature amount” [0035]) is at least one score of at least one basis vector of at least one predetermined principal component obtained by subjecting spectral reflectances at a plurality of wavelengths to principal component analysis (well-known multivariate analysis, [0036]). 
 	Sano discloses the use of principal component analysis (PCA), but is silent with respect to the use of partial least squares (PLS).
 	However, the Examiner takes Official Notice that it is well known to use either of PCA or PLS for chemometric multivariate analysis (Samsoondar [0045]; Graehlert [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sano’s feature quantity determination by using PLS instead of PCA for the purpose of using a similar technique to compare the derived feature amount values.
It would have been furthermore obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Russo’s arithmetic device with the use of multivariate analysis to determine a score for the material for the purpose of accurately characterizing the material based on the feature quantity (Sano [0027]).
In Russo’s modified measuring device, the storage unit contains a relational expression between the fine ratio and the at least one score such that the arithmetic unit computes the at least one score from the spectral reflectances at the plurality of wavelengths and then computes the fine ratio using the computed at least one score and the relational expression (evident from the computation of mass fraction performed by Zabrodin’s measuring device, [0014]).

Claim 13: Russo discloses a fine ratio measuring system comprising:
the fine ratio measuring device according to claim 9 (see rejection of claim 9); and
a conveyor (48) that conveys the material (46) in the form of lumps (Col. 6, Lines 19-21),
wherein the fine ratio measuring device (52/64) is disposed above the conveyor (48) (Col. 6, Lines 21-27) and measures the ratio of fines adhering to the surface of the material (46) (Russo, Col. 6, Lines 14-19; ) in the form of lumps to be conveyed to a blast furnace by the conveyor (48) (intended use).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Russo, in view of Zabrodin as applied to claim 11 above, and further in view of Durán Toro et al. (US 2011/0260073), hereinafter Durán Toro.

Claim 15: Russo discloses a method of operating a blast furnace comprising:
measuring, with the fine ratio measuring system according to claim 11 (see rejection of claim 11), the ratio of the fines adhering to the surface of the material (46) in the form of lumps to be conveyed to the blast furnace by the conveyor (48) (“mass fraction of chemical elements of the metal”, Zabrodin [0014]) from a feature quantity (concentration of elements, inherently derived from LIBS); and
judging whether or not the measured fine ratio is higher than a predetermined threshold value (Russo, Col. 9, Lines 40-42).
Russo discloses aborting the material (46) when the fine ratio exceeds the predetermined threshold value (Col. 9, Lines 40-45), but is silent with respect to sieving the material when the fine ratio exceeds the predetermined threshold value.
Durán Toro, however, in the same field of endeavor of spectral analysis, discloses putting material through sieves to let small particles pass through [0028].	
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Russo’s method by sieving materials whose fine ratio exceeds a threshold for the purpose of achieving the desired overall element concentration without wasting product.  It would be furthermore obvious to use a sieve having a mesh size larger than the particle size of the fines and smaller than the particle size of the material in the form of lumps so that material remains, yet some particles are removed to adjust the fine ratio as desired.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Russo, in view of Zabrodin and Sano as applied to claim 12 above, and further in view of Durán Toro.

Claim 16: Russo discloses a method of operating a blast furnace comprising:
measuring, with the fine ratio measuring system according to claim 12 (see rejection of claim 12), the ratio of the fines adhering to the surface of the material (46) in the form of lumps to be conveyed to the blast furnace by the conveyor (48) (“mass fraction of chemical elements of the metal”, Zabrodin [0014]) from a feature quantity (concentration of elements, inherently derived from LIBS); and
judging whether or not the measured fine ratio is higher than a predetermined threshold value (Russo, Col. 9, Lines 40-42).
Russo discloses aborting the material (46) when the fine ratio exceeds the predetermined threshold value (Col. 9, Lines 40-45), but is silent with respect to sieving the material when the fine ratio exceeds the predetermined threshold value.
Durán Toro, however, in the same field of endeavor of spectral analysis, discloses putting material through sieves to let small particles pass through [0028].	
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Russo’s method by sieving materials whose fine ratio exceeds a threshold for the purpose of achieving the desired overall element concentration without wasting product.  It would be furthermore obvious to use a sieve having a mesh size larger than the particle size of the fines and smaller than the particle size of the material in the form of lumps so that material remains, yet some particles are removed to adjust the fine ratio as desired.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Russo, in view of Zabrodin, Sano, Samsoondar, and Graehlert as applied to claim 13 above, and further in view of Durán Toro.

Claim 17: Russo discloses a method of operating a blast furnace comprising:
measuring, with the fine ratio measuring system according to claim 13 (see rejection of claim 13), the ratio of the fines adhering to the surface of the material (46) in the form of lumps to be conveyed to the blast furnace by the conveyor (48) (“mass fraction of chemical elements of the metal”, Zabrodin [0014]) from a feature quantity (concentration of elements, inherently derived from LIBS); and
judging whether or not the measured fine ratio is higher than a predetermined threshold value (Russo, Col. 9, Lines 40-42).
Russo discloses aborting the material (46) when the fine ratio exceeds the predetermined threshold value (Col. 9, Lines 40-45), but is silent with respect to sieving the material when the fine ratio exceeds the predetermined threshold value.
Durán Toro, however, in the same field of endeavor of spectral analysis, discloses putting material through sieves to let small particles pass through [0028].	
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Russo’s method by sieving materials whose fine ratio exceeds a threshold for the purpose of achieving the desired overall element concentration without wasting product.  It would be furthermore obvious to use a sieve having a mesh size larger than the particle size of the fines and smaller than the particle size of the material in the form of lumps so that material remains, yet some particles are removed to adjust the fine ratio as desired.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Russo, in view of Zabrodin as applied to claim 14 above, and further in view of Durán Toro.

Claim 18: Russo discloses a method of operating a blast furnace comprising:
measuring, with the fine ratio measuring system according to claim 14 (see rejection of claim 14), the ratio of the fines adhering to the surface of the material (46) in the form of lumps to be conveyed to the blast furnace by the conveyor (48) (“mass fraction of chemical elements of the metal”, Zabrodin [0014]) from a feature quantity (concentration of elements, inherently derived from LIBS); and
judging whether or not the measured fine ratio is higher than a predetermined threshold value (Russo, Col. 9, Lines 40-42).
Russo discloses aborting the material (46) when the fine ratio exceeds the predetermined threshold value (Col. 9, Lines 40-45), but is silent with respect to sieving the material when the fine ratio exceeds the predetermined threshold value.
Durán Toro, however, in the same field of endeavor of spectral analysis, discloses putting material through sieves to let small particles pass through [0028].	
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Russo’s method by sieving materials whose fine ratio exceeds a threshold for the purpose of achieving the desired overall element concentration without wasting product.  It would be furthermore obvious to use a sieve having a mesh size larger than the particle size of the fines and smaller than the particle size of the material in the form of lumps so that material remains, yet some particles are removed to adjust the fine ratio as desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896